Citation Nr: 0022794	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-11 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
February 1971.  

This appeal arises from a January 1999 rating decision of the 
Columbia, South Carolina, regional office (RO) which denied 
an increased evaluation for the veteran's service-connected 
PTSD, evaluated as 50 percent disabling.  The notice of 
disagreement was received in May 1999.  The statement of the 
case was issued in May 1999.  The veteran's substantive 
appeal was received in June 1999.

In July 2000, the veteran, through his representative, raised 
the issue of entitlement to a total disability evaluation 
based upon individual unemployability.  The RO has yet to 
address this issue.  Nevertheless, the issue of veteran's 
entitlement to a total disability evaluation based upon 
individual unemployability is not inextricably intertwined 
with the current appeal, and it is referred to the RO for the 
appropriate action.


REMAND

A review of the evidence of record discloses that the veteran 
is in receipt of Social Security Administration (SSA) 
disability benefits.  Specifically, during the course of his 
personal hearing before the RO in September 1999, he reported 
that he was currently receiving SSA benefits.  He said he had 
been found to be 100 percent disabled as a result of his 
PTSD.  He indicated that he had been receiving SSA disability 
benefits since October 1998.  There is no evidence that the 
RO sought to obtain a copy of the decision granting Social 
Security disability benefits to the veteran or the medical 
records used in rendering that determination.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that where the VA has notice that the veteran is 
receiving disability benefits from SSA, and that records from 
that Administration may be relevant, VA has a duty to acquire 
a copy of the decision granting Social Security disability 
benefits, and the supporting medical documents relied upon.  
See Baker v. West, 11 Vet.App. 163 (1998) and Hayes v. Brown, 
9 Vet.App. 67 (1996).  Further, the Court recently concluded, 
in the case of Tetro v. West, 13 Vet.App. 404 (2000), that VA 
must obtain relevant SSA records.  Moreover, the Court again 
reiterated this principle in Simmons v. West, 13 Vet.App. 501 
(2000), explaining that VA is "better suited" than a 
veteran to obtain this evidence.  Id. at 508.  Accordingly, 
the veteran's SSA records must be obtained in connection with 
his increased-rating claim.

The Board of Veterans' Appeals (Board) also observes that the 
veteran's claims folder does not appear to have been present 
during his October 1999 evaluation.  Specifically, the 
examiner reported that the claims file had not been available 
for review prior to the examination.  There is no indication 
that such a review was subsequently accomplished.  The 
development of facts includes a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991).  The veteran should 
therefore be afforded another VA psychiatric examination to 
determine the severity of his service-connected PTSD.  In so 
doing, his claims folder must be made available to the 
examiner for review prior to the examination.

Although he has been examined previously for VA purposes, the 
importance of a new examination to ensure adequate clinical 
findings should be emphasized to the veteran.  The veteran is 
hereby advised, in this regard, that failure to report, 
without good cause, for an examination scheduled in 
connection with a claim for an increased rating, could result 
in denial of that claim.  38 C.F.R. § 3.655 (1999).

Finally, the VA has a duty to assist a claimant in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999).  The duty 
to assist the veteran in obtaining and developing available 
facts and evidence to support his claim includes the 
procurement of medical records to which the veteran has made 
reference.  Littke v. Derwinski 1 Vet.App. 90 (1990).  As 
this matter is, in part, being returned for another 
psychiatric examination, the RO should obtain the veteran's 
current medical records pertaining to the treatment of his 
service-connected PTSD.

Under the circumstances described above, additional 
development is considered necessary.  Therefore, this case is 
Remanded to the RO for the following development:


1.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who treated him for his 
service-connected PTSD since September 
1999.  After securing the necessary 
release(s), the RO should request the 
records which are not already contained 
in the claims folder.

2.  The RO should obtain the veteran's 
complete inpatient and outpatient 
treatment records from the Dorn VA 
Hospital since September 1999 and the 
Salisbury VA Medical Center since 
December 1998.  Once obtained, all 
records must be associated with the 
claims folder.

3.  The RO should also obtain copies of 
any administrative decision and 
underlying medical records relied upon in 
evaluating the veteran's claim for Social 
Security Administration benefits, and 
associate these records with the claims 
folder.

4.  After the above has been 
accomplished, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine the severity of his service-
connected PTSD.  The veteran and his 
representative should be notified of the 
date, time, and place of the examination 
in writing.  The claims folder must be 
made available to the examiner for review 
prior to the examination.  A copy of this 
Remand decision should be provided to the 
physician.  Such tests as the examiner 
deems necessary should be performed.

The examiner should be asked to enter a 
complete multiaxial evaluation, including 
a score on the Global Assessment of 
Functioning (GAF) Scale on Axis V, along 
with an explanation of the significance 
of the assigned score.  The examiner 
should state an opinion as to the degree 
of industrial inadaptability due to the 
veteran's service-connected PTSD.  If 
employment is not feasible due solely to 
the service-connected disability, the 
examiner should so state.  The examiner 
should discuss social impairment due to 
the service-connected PTSD, as it affects 
industrial adaptability.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

6.  When the above development has been 
completed, the veteran's claim should be 
reviewed by the RO.  The RO should 
consider application of 38 C.F.R. § 3.655 
if the veteran fails to report for his 
examination.  If any decision remains 
adverse to the veteran, he and his 
representative should be issued a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is further informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  The purpose of this Remand is to ensure due process 
of law and obtain additional medical evidence.  No inference 
should be drawn from the Remand regarding the final 
disposition of this claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


